Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and/or FAX request with Mr. Harris Pitlick on December 20, 2021.
The application has been amended as follows: 
Claim 1, line 7: after “substantially Cr”, the following phrase was inserted: “, a content of Si in the soft magnetic metal particle core is 3.0 parts by mass or more“.

Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the same reasons as set forth by Applicants.
Furthermore, the claimed invention is distinguished over the additional references cited herewith as follows:
1) Takahashi (‘683 A1) discloses a substantially identical magnetic alloy particle composition comprising Fe-Si with a <100 nm Si oxide coating layer, but fails to teach or suggest inclusion of Phosphorous in the magnetic core particles.
2) Yamaji et al. (‘104 A1) teaches similar iron-based particles, but teaches adding Phosphorous at a much higher concentration than claimed (see Paragraph 0016).
3) Yamaji et al. (‘867 A1) is the sole prior art reference that appears to teach or render obvious the claimed concentration range of Phosphorous (e.g. Paragraph 0015), but teach that the phosphorous is desired to be on the surface of the particles to change the isoelectric point, which then prevents agglomeration (Paragraph 0029) and explicitly requires that the amount of Si in the Fe-Si alloy be 2 parts by mass or less (Paragraph 0015).  As such, the Examiner deems that there is no motivation to combine Yamaji et al. (‘867 A1) with any of the references of record, as Yamaji et al. (‘867 A1) teaches away from an Fe-Si alloy having at least 3 parts by mass Si and wherein a oxide coating formed by oxidation of the magnetic particles covers the soft magnetic metal particle core as required in the present claims (such an oxidation coating would appear to be counter to the desire to have the phosphorous impact the isoelectric point of the surface of the particles …).
As such, the Examiner deems that there is insufficient specificity to teach or render obvious the totality of the claimed limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 23, 2021